Citation Nr: 1612496	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-concussion syndrome.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel
INTRODUCTION

The Veteran served on active duty from February 1974 to June 1975.  

These matters come before the Board of Veterans Appeals (Board) on appeal from September 2008 and May 2009 rating decisions by the Department of Veterans
Affairs (VA) Regional Office (RO) located in Huntington, West Virginia

The Veteran testified at a local RO hearing in August 2010.  A transcript of the hearing has been associated with the claims file.  The Veteran requested a personal hearing before a Veterans Law Judge.  A September 2011 RO letter notified the Veteran that his Board hearing was scheduled for October 31, 2011.  On October 26, 2011, the Veteran's representative stated that the Veteran would be unable to attend his scheduled hearing and requested the hearing be rescheduled.  Under 38 C.F.R. § 20.702(c)(2), a hearing date is fixed within two weeks of the date of the hearing, and an extension will only be granted for good cause.  The Veteran did not provide a reason for his inability to report to his scheduled hearing, and as such, good cause is not shown to reschedule the hearing. 

The issues on appeal were last before the Board in June 2012.  At that time, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for PTSD.  This claim was remanded by the Board for additional evidentiary development.  The issue of entitlement to service connection for post-concussion syndrome was also remanded for the same reason.  

At the time of the June 2012 Board action, a claim of entitlement to service connection for residuals of a left leg muscle injury was noted to have been raised by the record but not adjudicated by VA.  The matter was referred back to the RO.  To date, no action has been taken on this claim.  The Board again refers back to the RO for appropriate action. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the competent evidence of record demonstrates that the Veteran does not have post-concussion syndrome which is etiologically linked to active duty service nor was post-concussion syndrome aggravated by active duty service.  


CONCLUSION OF LAW

The criteria for service connection for post-concussion syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.306 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided with adequate notice via correspondence sent in September 2007 and October 2008, prior to the initial adjudication of the claims.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been provided with an adequate VA examinations for disabilities on appeal.  The examiners reviewed the Veteran's pertinent history and also conducted physical examinations.  Opinions were provided as to the etiology of the claimed mental disorder and post-concussion syndrome which were supported by adequate rationales and citations to pertinent evidence  (or the lack thereof) in the record.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives from June 2012.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304 , 3.306(b).  The occurrence of symptoms in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) .

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for post-concussion syndrome

Factual background

The service treatment records were silent as to complaints of, diagnosis of or treatment for chronic headaches or residuals of a head injury.  The records are also silent as to any indication that the Veteran fell off a ladder resulting in a loss of consciousness while on active duty.  

No pertinent abnormalities were noted on the report of the Veteran's enlistment examination which was conducted in February 1974.  Clinical evaluation of all systems was determined to be normal at that time.  The Veteran completed a Report of Medical History at the same time wherein he denied having or ever having had frequent or severe headaches.

In April 1974, the Veteran sought treatment for a headache and runny nose.  The impression was upper respiratory infection with sinusitis.  There was no indication that the headache reported was chronic.  

In September 1974, the Veteran complained of headaches.  Again there is no evidence indicating that this was a chronic condition.  

No pertinent abnormalities were noted on the report of the separation examination which was conducted in June 1975.  

The first post-service medical evidence which references the presence of headaches was dated many years after discharge.  In June 1995, the Veteran informed a clinician that he was taking not on any medications other than aspirin for constant headaches.  

A July 1995 VA clinical record reveals the Veteran was seeking treatment for headaches.  The symptoms had been present for over five years.  The assessment was chronic headaches.  

An August 1995 VA clinical record includes complaints of chronic headaches on left side of head.  The Veteran reported a five year history.  He was treated five years prior for an ear infection when his ear drum ruptured.  The Veteran was referred to an ENT but could not go due to finances.  The pertinent diagnosis was chronic headaches.  An August 1995 CT examination of the head was interpreted as being normal.  

A VA clinical record dated in November 1995 includes the annotation that the Veteran was still having headaches.  

At the time of a December 1995 VA general medical examination, the Veteran reported having a head injury in childhood.  Following that, he started having headaches.  He had been having the headaches for 25 years averaging twice per month.  The pertinent diagnosis was posttraumatic headaches.  The Veteran did not mention any problems with a fall and loss of consciousness during active duty.  

In January 1996, the Veteran underwent evaluation for headaches and was provided with a nose spray.  

In October and December 1996, the Veteran informed a clinician that surgery on his sinuses had been helpful in relieving chronic headaches.  

A December 2005 VA clinical record includes the annotation that the Veteran reported having an increase in sinus headaches.

In August 2007, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for post-concussion syndrome.  He alleged that he fell off a 41 foot ladder and was rendered unconscious and that he had had symptoms of post-concussion syndrome ever since.  This is the first report of the alleged fall made more than 30 years after discharge.

In an April 2008 statement, the Veteran's representative wrote that, in 1968 when the Veteran was eleven, he fell off a station wagon and hit his head and hospitalized for three days.  

In October 2008, the Veteran wrote that, while on board ship, he fell off a 40-foot ladder and landed on his head.  He was unconscious for a small period of time.  He did not receive any treatment.  

At the time of an August 2010 RO hearing, the Veteran's representative reported that, during active duty, the Veteran fell off a 41-foot ladder  and was rendered unconscious.  The Veteran reported having regular headaches once or twice per year between the time he was eleven years old after his accident and his entry into military service in 1974.  He denied experiencing frequent headaches during this time.  During active duty, he was climbing a 40-foot ladder and the next thing he knew, the ship's corpsman was waving smelling salts under his nose.  The Veteran had no idea how long he was unconscious.  He was not taken to the infirmary, but his head was checked out.  The attorney seemed to argue that there were no medical records of the incident as the person who was attending to the Veteran may not have been a medical person.  The Veteran reported the man was a corpsman.  After the fall, the Veteran began frequently experiencing bad headaches.  After discharge, he continued to have frequent headaches.  The Veteran still had headaches but not as bad.  

In May 2011, the Veteran complained of headaches which had been present for the last few months since he got glasses.

In February 2013, the Veteran reported having headaches three to four times per month.  They started in his neck and spread over the top of his head towards his eyes.  The Veteran reported these had been diagnosed as stress related.  

On VA TBI  examination in May 2014, the examiner determined that the Veteran did not have a traumatic brain injury.  The Veteran had informed the examiner that he fell off a ladder during active duty and remembered waking up by someone applying smelling salts.  He reported he had a headache and still had problems with headaches.  He reported that, after the fall, he had a big knot on his forehead.  He did not know how long he was unconscious.  He was seen by a corpsman who gave him aspirin for his headache.  There were no duty restrictions after the fall.  There was no description of memory impairment but complaints of headaches and ringing in the ears.  The Veteran reported that he had a concussion and broken nose in childhood after he fell and hit his head on a car bumper.  He had occasional headaches after the injury but denied having frequent or chronic headaches after the accident.  

The examiner opined that the Veteran did not have subjective symptoms of any mental, physical or neurological conditions or residuals attributable to a traumatic brain injury.  The examiner opined that there was no evidence that the Veteran had a traumatic brain injury or concussion in service and that there are no diagnosed concussion residuals.  The examiner noted the Veteran reported he fell 40+ feet and suffered a loss of consciousness.  The service medical records document that he was treated in April 1974 for upper respiratory infection symptoms with headache.  He was treated again in September 1974 for headache.  There is no confirmation that the Veteran suffered a fall, concussion, or traumatic brain injury in the service.  The exit physical made no mention of headaches or head injury.  There is no evidence of a chronic headache condition in the service.  

The examiner observed that the Veteran was seen numerous times in the 1980s with no mention of headache or head injury and that there was no mention of headaches until 20 years after the service.  The first mention of headaches is in 1995 when the Veteran reported chronic headache and left sided tinnitus.  This is mentioned several times in the records in 1995.  At the time of the examination, the Veteran reported he had a knot on his head from the fall and had had right sided tinnitus since the fall.  This contradicts the medical records from 1995.  Also this is not mentioned in the hearing transcripts.  The examiner observed that the headaches the Veteran reported in the hearing transcripts from 2010 are far different then what is in the records in 1995 and far different then what he reported to the examiner.  The Veteran reported two different headache patterns at the time of the examination.  He reported occasional sinus headaches and headaches that are in his neck and the back of the head.  The examiner opined these headaches are most likely tension headaches from the degenerative changes in the Veteran's neck.  The examiner noted there were numerous inconsistencies in the Veteran's records.  Given the inconsistencies in his report of events, the examiner found the Veteran not to be credible.  

In an addendum to the examination report, the examiner wrote that, while the Veteran suffered a concussion prior to service there is no evidence that he was suffering residuals of this concussion when he joined the military.  At the time of his entrance exam he was found fit for military duty.  

The examiner who conducted a May 2014 VA psychiatric examination opined that the Veteran did not enter service with residuals of a concussion.  He noted there was no evidence on the entrance examination or subsequent service medical records that he had any residuals of a traumatic brain injury.  He also found no evidence of residuals of a concussion in the service treatment records.  The examiner also opined that the Veteran's subsequent medical records did not show any evidence of symptoms consistent with residuals of a traumatic brain injury.  

Analysis

The Board finds that service connection is not warranted for post-concussion syndrome based on aggravation of a pre-existing injury.  The Veteran has argued that he had a concussion prior to active duty as a result of falling off a car and that his active duty service aggravated this pre-existing condition.  The Board notes that a concussion was not reported at the time of the Veteran's entrance examination and that the health care professionals who have reviewed the Veteran's service treatment records opined that there was no evidence of a concussion at entry.  The health care professional also opined that there was no evidence of a concussion or traumatic brain injury during the Veteran's active duty service or after discharge.  There is no competent evidence demonstrating that a concussion or residuals of a concussion were present at the time of the Veteran's entry into active duty nor competent evidence indicating that a pre-existing concussion disorder was aggravated by active duty.  

The only evidence which indicates that the Veteran had a concussion prior to his active duty service and thus was aggravated by active duty service is the Veteran's own allegations.  The Veteran is a layperson.  While laypersons may provide opinions regarding etiology in some instances, the Board finds that he is not competent to diagnose the presence of a concussion prior to active duty nor is he competent to provide an opinion as to whether a pre-existing concussion residuals were aggravated by active duty.  Whether a particular head injury resulted in a concussion and whether a particular injury aggravated a concussion is not in the purview of the knowledge of a layperson.  It requires an individual with medical expertise.  In addition, there is conflicting evidence from the Veteran as to whether he had chronic headaches prior to active duty.  He testified at the RO hearing that he had had chronic headaches as a result of his accident when he was 11.  However, he denied having or ever having had headaches at the time he completed his enlistment examination.  To the extent that the current claim is based on the allegation that the Veteran has headaches which were aggravated by active duty, this evidence weighs against the claim. 

Based on the above, the Board finds the preponderance of the competent evidence of record weighs against a finding that the Veteran had a concussion, residuals of a concussion or traumatic brain injury prior to active duty which was permanently aggravated by active duty.  Service connection is not warranted based on aggravation.

The Veteran has reported that he fell off a 41-foot ladder during active duty and that he currently experiences residuals of that fall in the form of post-concussion syndrome to this day.  The Board finds that service connection is not warranted for post-concussion syndrome on a direct basis.  

The only evidence which indicates that the Veteran fell 41 feet off a ladder during active duty is the Veteran's own allegations and testimony.  The Board finds reason to place reduced probative value on this evidence.  The lack of evidence in the service treatment records documenting the fall weighs against the claim.  A fall from 41 feet resulting in a loss of consciousness for a period of time would have been documented in the medical records during a period when the ship was not at war.  The Board finds that if the Veteran actually fell such a distance and was rendered unconscious, the medical professional who responded to the scene would have recorded this and, probably, rendered additional treatment.  The Veteran's representative seemed to allege at that time of the RO hearing that the first responder was not medical staff but the Veteran testified that it was a corpsman who responded.  The Board further notes that the remainder of the medical records was silent as to any evidence of the Veteran having fallen a significant distance.  The Veteran sought treatment for headaches but did not report the fall or any in-service history of a head injury.  The Veteran also was seen by a mental health professional and did not report the accident.  The Board finds that, if the Veteran had had such a significant fall with resulting loss of consciousness during active duty, such an event would have been reported by the Veteran to a health care professional, particularly in light of the Veteran reporting other symptomatology and injuries.

In addition, the Veteran first submitted a claim for VA benefits in December 1981.  At that time, he claimed disabilities associated with his right knee, back, and lungs only.  The Veteran did not raise a claim related to a head injury or concussion at that time or subsequently in his June 1995 claim.  Silence here, when the Veteran is otherwise affirmatively speaking and raising claims, constitutes negative evidence with regard to whether he incurred a head injury in service, lost consciousness, and continued to have headaches since that time, as he is now alleging.   

At the time of the December 1995 VA general medical examination, the Veteran reported having a head injury in childhood.  Following that, he started having headaches.  He had been having the headaches for 25 years averaging twice per month.  The pertinent diagnosis was posttraumatic headaches.  The Veteran did not inform the examiner about any alleged fall during active duty.  If, in fact, the Veteran had fallen during active duty and had had chronic headaches since that time, the Veteran would had informed the examiner of that fact or any of the other clinicians he saw in 1995 regarding his complaints of headaches.  It was not until 2007 that the Veteran first alleged he had fallen off the ladder during active duty and had residuals of that fall since that time.  

Based on the above, the Board finds that no probative value should be placed on the Veteran's allegation of having fallen 41 feet during active duty and been rendered unconscious.  

There is evidence in the service treatment records that the Veteran sought treatment for headaches while on active duty.  There is no competent evidence of record which links these complaints to a currently existing disability.  The only evidence which links those complaints of headaches to the current complaints is the Veteran's own allegations.  As explained above, the Veteran's statements regarding the claimed in-service injury and the onset of his symptomatology are not credible or reliable.  As such, they cannot be afforded any probative value.

Based on the above, the Board finds that service connection is not warranted for post-concussion syndrome as there is no competent and credible evidence documenting the alleged in-service injury nor any competent and credible evidence linking currently existing headache disorder to active duty on a direct basis or on an aggravation basis.  The preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for post-concussion syndrome is not warranted.  The appeal is denied.  


REMAND

The examiner who conducted a September 2010 VA PTSD examination determined that the Veteran did not have PTSD but that he did meet the criteria for a diagnosis of mood disorder not otherwise specified.   The examiner found that there were no other psychiatric disorders or substance abuse disorders to account for the symptomology displayed by the Veteran.  The examiner did not provide an etiology opinion with regard to the mood disorder not otherwise specified.  

The examiner who conducted a private psychological assessment in April 2012 diagnosed PTSD, recurrent major depressive disorder without psychotic features, general anxiety disorder and pain disorder associated with both psychological factors and general medical condition.  The examiner opined that the Veteran's symptoms of depression and anxiety were secondary to trauma symptoms and chronic pain.  This evidence could be construed as indicating a link between mental disorders and the Veteran's military service.  

The Board finds there is evidence of record indicating that the Veteran has a mental disorder which might be etiologically linked to active duty but no medical opinion has been obtained.  The Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD should be remanded for a VA examination to determine if the Veteran has a mental disorder other than PTSD and whether such disorder is linked to active duty or to a service connected disability.  

With regard to PTSD, the Veteran alleged for the first time in November 2011 that he was personally assaulted in service, to include sexual assault.  He reported this as a stressor related to his claim of entitlement to service connection for PTSD.  The Veteran has not been provided with the correct notice as to the alternative sources that can be used to substantiate his claimed personal assault stressor.  38 C.F.R. § 3.304(f)(5).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Send the Veteran proper VCAA notice that advises him of the alternative forms of evidence to verify personal assault stressors in PTSD cases, such as VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s).

3.  Then, afford the Veteran a VA examination.  The claims file should be made available to and reviewed by the examiner.  

Based upon the review of the Veteran's pertinent history and the examination results, the examiner(s) should state an opinion with respect to each mental disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder originated in service, is otherwise etiologically related to service, or was caused or permanently worsened by service-connected disability.  

A rationale for any opinions provided is requested.

3.  Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


